50 F.3d 10
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl E. DELEMBO, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-3694.
United States Court of Appeals, Sixth Circuit.
March 23, 1995.

1
Before:  MILBURN and NELSON, Circuit Judges, and JOINER, District Judge.*

ORDER

2
Carl E. Delembo appeals a district court order affirming the Secretary's denial of his applications for social security disability benefits and supplemental security income (SSI) benefits.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Delembo filed applications with the Secretary, seeking social security and SSI benefits.  Delembo alleged that he suffered from the amputation of four fingers on his right hand and from depression.  Following a hearing, the administrative law judge (ALJ) determined that Delembo was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.  Upon review, the Appeals Council affirmed the ALJ's determination.  Delembo then filed a complaint seeking judicial review of the Secretary's decision.  Over Delembo's objections, the district court adopted the magistrate judge's report and recommendation, concluded that the Secretary's decision was supported by substantial evidence, and granted summary judgment for the defendant.  Delembo has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  Delembo has not met his burden of showing that he meets the requirements of 20 C.F.R. Part 404, Subpart P. Appendix 1, Secs. 1.13 or 12.04(B).  See Evans v. Secretary of Health and Human Servs., 820 F.2d 161, 164 (6th Cir.1987) (per curiam).  As to Delembo's argument that the Secretary improperly concluded that he had the residual functional capacity to perform other jobs in the regional and national economy, Delembo did not raise this issue in his objections to the magistrate judge's report and recommendation.  He has thus waived review of this claim.  Howard v. Secretary of Health and Human Servs., 932 F.2d 505, 508-09 (6th Cir.1991).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion and order filed on June 14, 1994, and in the magistrate judge's report and recommendation filed on August 4, 1993.



*
 The Honorable Charles W. Joiner, United States District Judge for the Eastern District of Michigan, sitting by designation